Opinión disidente del
Juez Asociado Señor Belaval
San Juan, Puerto Rico, a 30 de junio de 1966
Cuando la finca, objeto de esta acción, pertenecía a don Juan José Rodríguez, en el año 1923, el causante de los demandados recurridos, señor Andrés Otero Rivera, cons-truyó en el ángulo suroeste de dicha finca, junto a la carre-tera estatal que de Cidra conduce a Caguas, una casa vivien-da de madera. Después de varios traspasos que no vienen a cuenta, por escritura Núm. 22 de 29 de junio de 1956 ante el Notario Lemuel Márques Campillo, la finca, objeto de esta acción llega a ser propiedad de doña Rosa Freire Mestre, la demandante recurrente en el presente recurso. En la cláusula *732de saneamiento y evicción de dicha escritura, se añade: “Las partes hacen constar que dentro del perímetro de la finca aquí enajenada existe una construcción que se dice pertenece a Andrés Otero y cuyo solar ocupado no ha sido objeto de venta. La compradora hace constar que conoce esta situa-ción de hechos. Cualquier derecho que la vendedora tuviera o pudiera tener con respecto a esta situación, es por la presente cedida y transferida a la compradora juntamente con la finca, siendo los gastos en que se incurran por cuenta y riesgo de la compradora, quedando la vendedora relevada de toda responsabilidad”. Desde que la casa se construyó hasta que se transfiere “cualquier derecho” sobre ella a la demandante recurrente, hay una posible posesión de 34 años a favor de los demandados recurridos de parte de la finca. No es hasta el 7 de octubre de 1957 que se vende por los demandados recurridos don Andrés F. Otero Jiménez y doña Ángela Amelia Otero Jiménez al otro demandado recurrido don Jesús Ramos Quiles, la parte de la finca sobre la cual enclava la casa, descrita dicha parte como un solar de seiscientos noventa y tres metros con trescientos cinco milésimas cua-drados, según escritura Núm. 49 de 7 de octubre de 1957 ante el Notario Francisco Serrano Ramírez.
Esta transferencia sin causa, puesto que no forma parte del precio, es el título de propiedad sobre el solar de la casa que alega poseer la demandante recurrente. La ilustrada Sala sentenciadora declaró con lugar una solicitud de sen-tencia sumaria, por los siguientes fundamentos: “La propie-dad de los bienes da derecho por accesión a los frutos y pro-ductos de los bienes y a cuanto se le incorpore o una de lo que se colige que no puede existir accesión sin previa propiedad. De la faz de la escritura en cuya virtud los demandantes adquirieron la finca en la que alegan enclava la casa en liti-gio aparece claramente que el solar que dicha casa ocupa no ha sido objeto de venta. Esa estipulación es contraria al *733derecho de propiedad que los demandantes reclaman como base esencial a la acción de accesión que ejercitan.”
En efecto: El Art. 287 del Código Civil de Puerto Rico dispone que: “La propiedad de los bienes, ya sean muebles o inmuebles lleva consigo el derecho por accesión, a todo lo que ellos producen o se les une o incorpora, natural o arti-ficialmente.” Dicho artículo está relacionado con el Art. 297, que es el que habla del derecho del dueño del terreno en que se edificare, sembrare o plantare de buena fe, a hacer suya la obra, previa la indemnización o a obligar al que fabricó a pagar el precio del terreno.
Puig Peña nos advierte que “la idea de accesión gira siempre alrededor del concepto de propiedad, por lo que no puede operarse el fenómeno jurídico de la misma sino a tra-vés de la propiedad intercedente, y desde luego, con existen-cia anterior a la producción del evento” III Yol. I Puig Peña Tratado de Derecho Civil Español 115 (ed. Revista de De-recho Privado) y Scaevola añade que el derecho total del propietario comprende en sí otros varios derechos parciales, cuyo conjunto forma precisamente aquél, tales como el de gozar, el de disponer y el de reivindicar la cosa: 6 Scaevola— Código Civil 456 (ed. Reus 1949).
Una de las cuestiones que se plantean en este caso, es que no habiendo la demandante recurrente obtenido por com-pra un título de propiedad, sino una mera transferencia de “cualquier derecho” que la anterior vendedora “tuviera o pudiera tener” sobre el único derecho que hasta el presente tiene la demandante recurrente es el derecho a establecer, en una acción de reivindicación, la nulidad del título escritura-rio que exhiben los demandados recurridos o a impugnar el carácter de la posesión de más de treinta cuatro años, y de buena fe, según lo demuestra el propio evento de la accesión, que surge espontáneamente de las propias alegaciones de la demandante recurrente.
*734En cuanto a la alegación que por tratarse de cuestiones, contingentes pueden verse ambas cuestiones conjuntamente,, aplicando la regla que hemos establecido para las acciones de nulidad en las cuales se solicita además la entrega de posesión, basta recordar que la demandante recurrente pre-tende iniciar su accesión en un título que no transmite ni el goce, ni la posesión, y que, en cuanto a su aprovechamiento, solamente podría disponer de un derecho sujeto a previa declaración por un Tribunal de Justicia, para darnos cuenta que la forma más ordenada y justa para ambas partes de proceder a resolver este asunto, es esclarecer previamente el derecho de la demandante recurrente a reclamar la propie-dad del suelo.

Debe confirmarse la resolución dictada por el Tribunal Superior de Puerto Rico, Sala de Caguas, de 1ro. de noviem-bre de 1963.